DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, 16, 18-21, 23-26, drawn to a liquid dosage form of Imatinib comprising: about 0.01% to about 25% w/v of Imatinib or a pharmaceutically acceptable salt thereof, about 25% to about 60% w/v of a solvent or co-solvent or solubilizer; about 0.01% to about 10% w/v of a preservative; a pH modifying agent or buffering agent in a quantity sufficient to adjust the pH of the liquid dosage form to a desired pH; and a vehicle in a quantity sufficient to bring the final volume of the liquid dosage form to the desired volume.
Group II, claim(s) 22, drawn to a process for the preparation of the liquid dosage form of claim 1, comprising following steps: (a) add solvent or co-solvent or solubilizer followed by addition of a sweetening agent and a preservative in the vehicle; (b) add Imatinib mesylate in the mixture obtained in step (a); (c) optionally add second sweetening agent in the mixture obtained in step (b); (d) add a pH modifying agent or buffering agent in step (b) to adjust the desired pH followed by addition of a flavoring agent; and (e) adjust the total volume to the desired quantity with vehicle.
Group III, claim(s) 24-25, drawn to a method of treating a tumor disease or a cancer.
Note the “use” of claims 24-25 is confusing and can be construed in that these claims are drawn to a product or a treatment method, reflected by the placement into each of these groups.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant must elect under each of (i)-(x): 
(i) a single active compound: imatinib or a single salt of imatinib, from claim 5 or 26 (i.e., imatinib mesylate) or an alternate salt from the specification;
(ii) a single solvent, co-solvent or solubilizer, or a single combination thereof; select each solvent, co-solvent, or solubilizer compound present, from claim 6 or 10 or 26 (e.g., glycerin);
(iii) a single preservative or a single combination of preservatives; select each preservative compound present, from claim 7 or 11 or 26 (e.g., sodium benzoate);
(iv) a single pH modify agent or buffering agent, or a single combinationof pH modifying agents or buffering agents; select each pH modifying agent or buffering agent compound present, from claim 9 or 12 or 26 (e.g., citric acid/sodium citrate);
(v) a single vehicle, from claim 9 or 26 (water) or from the specification (e.g., from pp. 24-25);
(vi) a sweetening agent: 
(vi-a) is present (claim 2, 26); if elected, specify a single sweetening agent or a single disclosed combination of sweetening agents; for each present, select a single compound from claim 13 or 26 (e.g., sucralose); or
(vi-b) is not present (claim 1);
(vii) a flavoring agent:
(vii-a) is present (claim 3); if elected, specify a single flavoring agent or a single disclosed combination of flavoring agents; for each present, select a single compound from claim 16 (e.g., oil of nutmeg); or
(vi-b) is not present (claim 1);
(viii) identify which, if any, of (a), (b) and (c) of claims 20-21 read on the elected combination under (i)-(vii); 
(ix) a single packaging material, from claim 23 (e.g., amber colored glass bottle); and
(x) a single disease or condition intended to be treated, from claim 25 (e.g., acute lymphoblastic leukemia).
OR
If Group II is elected, Applicant must elect under each of (ii), (iii), (iv) & (v): 
(ii) a single solvent, co-solvent or solubilizer, or a single combination thereof; select each solvent, co-solvent, or solubilizer compound present, from claim 6 or 10 (e.g., glycerin);
(iii) a single preservative or a single combination of preservatives; select each preservative compound present, from claim 7 or 11 (e.g., sodium benzoate);
(iv) a single pH modify agent or buffering agent, or a single combinationof pH modifying agents or buffering agents; select each pH modifying agent or buffering agent compound present, from claim 9 or 12 (e.g., citric acid/sodium citrate); and
(v) a single vehicle, from claim 9 (water) or from the specification (e.g., from pp. 24-25);
OR
If Group III is elected, Applicant must further elect under each of (i), (ii), (iii), (iv), (v) & (x):
(i) a single active compound: imatinib or a single salt of imatinib, from claim 5 or 26 (i.e., imatinib mesylate) or an alternate salt from the specification;
(ii) a single solvent, co-solvent or solubilizer, or a single combination thereof; select each solvent, co-solvent, or solubilizer compound present, from claim 6 or 10 or 26 (e.g., glycerin);
(iii) a single preservative or a single combination of preservatives; select each preservative compound present, from claim 7 or 11 or 26 (e.g., sodium benzoate);
(iv) a single pH modify agent or buffering agent, or a single combinationof pH modifying agents or buffering agents; select each pH modifying agent or buffering agent compound present, from claim 9 or 12 or 26 (e.g., citric acid/sodium citrate);
(v) a single vehicle, from claim 9 or 26 (water) or from the specification (e.g., from pp. 24-25); and
(x) a single disease or condition being treated, from claim 25 (e.g., acute lymphoblastic leukemia).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 7, 8, 22, 23, 24, 25.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the liquid dosage form of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Parvatanei et al. (WO 2014/041551 A1; 2014; ISR reference).  
The technical feature linking the inventions is the liquid dosage form of claim 1.  This is taught by Parvatanei et al. (WO 2014/041551 A1; 2014; ISR reference): aqueous solution comprising imatinib (6:3-4); imatinib in amounts of claim 1 range (6:11-13); solvent or cosolvent (6:26-27); e.g., glycerin (7:1-2), in amounts about 1% to about 40% (7:3-4), substantially overlapping with claim 1 range, sufficient specificity to anticipate; preservatives (8:26-27), in amounts from about 0.005% to about 1% (9:6-7), buffering agent to adjust pH (9:20-21); the solutions are aqueous (water as vehicle), and the examples use water, q.s. (in a quantity sufficient to bring the final volume of the liquid dosage form to the desired volume).  Thus, the technical feature lacks novelty over Parvatanei.  Accordingly, the technical feature is not “special”, a posteriori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611